Citation Nr: 0915755	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  00-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to 
April 1976.

This matter initially came to Board of Veterans' Appeals 
(Board) on appeal from September 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, that denied the Veteran's 
claims for service connection for psychiatric disability.  

In September 2001, February 2004, and August 2007, the Board 
remanded the Veteran's claim to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during his period of active service.

2.  The record does not contain competent evidence linking 
the Veteran's PTSD to a verified in-service stressor.

3.  The Veteran's acquired psychiatric disorder is related to 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for an 
acquired psychiatric disability, which represents a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, VA treatment records and examination reports diagnose 
the Veteran with PTSD, recurrent major depressive disorder, 
anxiety disorder, and a history of alcohol, marijuana, and 
cocaine abuse.  Thus, the Veteran has submitted evidence of a 
current disability.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In June 1999, the Veteran submitted his claim for service 
connection for "anxiety" and claims to have PTSD as a 
result of service.  The record does not reflect, and the 
Veteran does not allege, that he engaged in combat.  

Although the Veteran has a confirmed diagnosis of PTSD, none 
of his claimed service stressors have been verified.  
Furthermore, service stressors once claimed by the Veteran 
have been disavowed by him at later dates.  During his July 
1999 VA psychiatric treatment evaluation, he described (1) 
having to pick up the decapitated head of his friend who was 
killed while training with live rounds in boot camp; (2) 
being involved in a motor vehicle accident where the 
intoxicated driver steered their vehicle off a pier, causing 
the Veteran to suffer a head injury; and (3) wounding his 
forehead when a chain slipped off a truck that he was loading 
(corroborated by a March 1976 Report of Medical History).  

However, at his May 2008 VA PTSD examination, he contradicted 
this stressor information, stating that he: (1) never saw 
anyone killed in the military (the man next to him was only 
grazed by a bullet and wounded); (2) was never involved in a 
motor vehicle accident; and (3) did not attribute any current 
psychiatric disorder to the March 1976 incident where he 
wounded his forehead with a chain.  Rather, he described that 
most of his troubles stemmed from the three months during the 
Vietnam Era when he was stationed on standby near Okinawa, 
Japan.  Specifically, he contended that the practice 
sessions, firing guns, paratrooper training, and fear of 
going into combat caused psychiatric trauma.  The May 2008 
examiner found that the Veteran appeared to be an unreliable 
historian and, as a result, could not say that it was at 
least as likely as not that his PTSD was caused by an in-
service traumatic event.  

A service verified stressor is needed in the instant case, as 
the evidence does not show that the Veteran was engaged in 
combat.  A review of his service personnel records clearly 
reflects that his military occupational specialty was 
automobile mechanic.  None of his duty assignments and 
military occupational specialties indicate that the Veteran 
engaged in combat.  Additionally, his service medical records 
are negative for any indications of the Veteran engaging in 
combat.  

Since the evidence does not show that the Veteran engaged in 
combat or that he has a verified service stressor related to 
the diagnosed PTSD, his claim for in-service incurrence of 
PTSD fails.

Regarding the Veteran's claim for service connection for a 
psychiatric disorder other than PTSD, the Board notes that 
the Veteran indicated during his May 2008 VA PTSD examination 
that his father frequently beat him with belts, pipes, and 
electrical cords as a child.  He described his father as 
physically and emotionally abusive, claiming that his father 
shot guns at him and also killed a man.  

However, the Veteran's November 1972 Report of Medical 
Examination at induction indicated that his psychiatric 
condition was within normal limits and without personality 
deviation.  Furthermore, the Veteran self-reported on his 
November 1972 Report of Medical History at induction that he 
never suffered from frequent trouble sleeping, depression, 
excessive worry, or nervous trouble of any sort.  As such, he 
was found to be physically fit to undergo military training 
at the time of his induction.  

However, by August 1973, service medical records reveal 
psychiatric problems.  In an August 1973 treatment note, he 
complained of chest pain which the examiner found to be 
affected by psychological problems.  A November 1973 
treatment note described similar psychomotor illness.  
However, a July 1975 Report of Medical Examination for 
administrative discharge indicated that his psychiatric 
condition was within normal limits and without personality 
deviation.  A March 1976 periodic Report of Medical 
Examination indicated that his psychiatric condition was 
normal, but later that month he was admitted to the North 
Carolina Memorial Hospital to get a medical excuse from the 
Marines.  This examiner concluded that he suffered from 
longstanding adjustment problems and was experiencing stress 
(due to either service, marital problems, or organic brain 
dysfunction) which caused depression, anxiousness, and 
agitation.  

A March 1976 Narrative Summary from Camp Lejeune's Naval 
Regional Medical Center reflects that the Veteran was 
diagnosed as having inadequate character disorder with 
resultant depression and anxiety, chronic and severe.  The 
neuropsychiatrist opined that his difficulties with the 
Marine Corps were the result of his inadequate capacity to 
deal with stress and that this had been a difficulty present 
throughout his life.  He was prescribed antipsychotic drugs 
and discharged from active duty as per the 
neuropsychiatrist's recommendation.  

At his most recent VA PTSD examination in May 2008, the 
examiner found that the Veteran met the psychiatric criteria 
for PTSD from childhood trauma, noting the abuse he sustained 
from his father, as well as depressive disorder.  He also 
indicated that one could make an argument for an additional 
diagnosis of anxiety disorder even beyond the level of 
anxiety attributable to his PTSD or major depression.  The 
examiner explained that the Veteran appeared to have been 
very anxious ad ill-prepared to handle the stress of military 
life, and reported a great deal of distress and unhappiness 
with his marriage and military service.  Although he could 
not conclude that it was at least as likely as not that any 
of the Veteran's current psychiatric disorders were caused by 
his military service, he concluded that it was at least as 
likely as not that his current level of anxiety, depressive 
symptoms, and PTSD symptoms were exacerbated by military 
service.  

The determinative question in the instant case is whether the 
presumption of soundness has been rebutted.  The Board finds 
that it has not.  Although the March 1976 Camp Lejeune Naval 
Regional Medical Center summary and the report of the May 
2008 VA PTSD examination found that the Veteran's psychiatric 
conditions existed prior to service, those findings in and of 
themselves cannot be considered clear and unmistakable 
evidence that a psychiatric condition existed prior to 
service.  

An examination of the overall evidence of record fails to 
demonstrate that there is clear and unmistakable evidence a 
psychiatric disorder existed prior to service and was not 
aggravated by service.  Rather, the evidence shows that the 
Veteran entered service without a psychiatric disorder and 
that he later developed a psychiatric disorder during his 
period of active military service.  He reported that he 
continued to suffer from psychiatric symptomatology following 
his discharge from service.  Given the foregoing, and 
affording the Veteran the benefit of the doubt, the Board 
finds that an acquired psychiatric disorder was incurred in 
service.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


